     Case 2:20-cv-00480-KJM-GGH Document 21 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAROLD COURTNEY JARVIS,                            No. 2:20-cv-00480 KJM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    MARCUS POLLARD,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 29, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 20. Neither

23   party has filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:20-cv-00480-KJM-GGH Document 21 Filed 03/31/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis, and adopts the magistrate judge’s threshold
 3   recommendation that the Petition be dismissed as time-barred.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed September 29, 2020, are adopted in full;
 6          2. Respondent’s Motion to Dismiss (ECF No. 9) is granted;
 7          3. The Petition (ECF No. 1) is dismissed with prejudice because it is barred by the
 8   AEDPA statute of limitations; and
 9          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11   DATED: March 31, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
